 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GULAMNABI VAHORA,                             No. 1:19-cv-00912-DAD-SKO
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION TO
                                                       MAGISTRATE JUDGE
14       VALLEY DIAGNOSTIC
         LABORATORY, INC.,
15
                         Defendant.
16

17           Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), defendant’s motion to

18   dismiss plaintiff’s complaint (Doc. No. 11) is hereby referred to United States Magistrate Judge

19   Sheila K. Oberto for issuance of findings and recommendations in accordance with 28 U.S.C.

20   § 636(b)(1)(B) and (C). Accordingly, the hearing on the motion set for November 5, 2019 at

21   9:30 a.m. in Courtroom 5 before the undersigned is hereby vacated and a new hearing date will be

22   set by way of minute order by the assigned magistrate judge.1

23   IT IS SO ORDERED.
24
          Dated:   October 21, 2019
25                                                    UNITED STATES DISTRICT JUDGE

26   1
       By stipulation the parties have requested that the court continue the November 5, 2019 hearing
27   on the pending motion to dismiss to December 3, 2019. (Doc. No. 21.) In light of this referral
     order, however, and because the magistrate judge will set a new hearing date if deemed
28   appropriate, the court denies the parties’ request as having been rendered moot by this order.
                                                         1
